HELD BY THE COURT,
that the services rendered by the libellants were not of a salvage character, nor strictly towage, nor pilot-age, but partake of the three qualities, and the authority of the court to recompense maritime sendees is not limited to any special denomination or classification within which they may be arranged. That, when the schooner was cast off by the Arcadian, she stood in respect to the libellants as if then first fallen in with by them requiring towage and nothing-more. That the libellants were not bound in their character as pilots to take charge of the Champion. They could render *428her no aid simply as pilots. That a proper compensation for the labor, exposure and cost Incurred by them, is the foundation upon which their reward must be computed, and that $20 per hour is such compensation. That they are also entitled to their regular pilotage. When a pilot is called 'to and undertakes the business of towage, he is not bound to become pilot also of the vessel relieved.
Decree for libellants for $550, with legal ■outside pilotage and costs.